Citation Nr: 1206490	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-39 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran filed a timely notice of disagreement (NOD) with a rating decision dated November 3, 1970.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1970. 

Regarding the procedural history in this case, in a decision dated in April 2006, the Board denied several issues on appeal.  These included entitlement to an earlier effective date for service connection, a separate disability evaluation for a right ankle disability, as well as determining that there was clear and unmistakable error (CUE) in several rating decisions.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In his appeal, he specifically asked that the Court consider whether his submission of a VA Form 21-4138 on November 24, 1970, constituted a valid notice of disagreement (NOD) with a rating decision of November 3, 1970.

The Court issued a memorandum decision in the case in April 2008.  The Court held that the Veteran was only arguing whether there was CUE in the rating decision of November 3, 1970, and whether he submitted a timely NOD with that rating decision.  All other issues decided by the Board in April 2006 were deemed abandoned on appeal.

The Court affirmed the Board's April 2006 decision that the Veteran's claim of CUE in the rating decision of November 3, 1970, rating his shell fragment wounds on the basis of scarring instead of nerve or muscle damage, was previously decided by the Board in January 2001.  The Court further held that the Board was correct in determining that the same theory of CUE was precluded by res judicata.  The Court affirmed the Board's April 2006 decision on the matter.  The Court remanded the issue of whether the Veteran submitted a timely NOD to the Board for consideration in the first instance.

The Board, in a November 2008 decision, determined that the issue of whether the Veteran had submitted a timely NOD with a rating decision dated November 3, 1970, had never been considered or decided by the agency of original jurisdiction (AOJ) and had not yet been the subject of a NOD or substantive appeal.  As such, the Board dismissed without prejudice the claim and referred it to the RO for appropriate action.  In December 2008, the RO determined that a NOD was not submitted with respect to the November 1970 rating decision.  He was given notice of his procedural and appellate rights.  The Veteran subsequently submitted a February 2009 notice of disagreement, a July 2009 statement of the case was issued, and a July 2009 substantive appeal was filed.  The issue is once again before the Board. 

The Board additionally notes that in correspondence received in August 2011, the Veteran withdrew representation by the Disabled American Veterans (DAV).  He indicated that he preferred, instead, to represent himself (so he is proceeding pro se).


FINDINGS OF FACT

1.  On November 12, 1970, the Veteran was sent notice of the Buffalo Regional Office's (RO) decision to grant service connection, assigned disability ratings and effective dates for scars of the posterior right mid thigh (with retained foreign body, residuals of a shell fragment wound), lateral aspect of the right knee (with soft tissue loss symptomatic, residuals of a shell fragment wound), medial aspect of the right knee (with retained foreign body, symptomatic, residuals of a shell fragment wound), mid dorsum of the right foot with paresthesia (residuals of a shell fragment wound), left lower posterior thigh, popliteal area, mid lower leg, lateral aspect of left ankle (residuals of a shell fragment wound), and posterior mid lower calf, and lateral aspect of the right lower leg (residuals of a shell fragment wound); that notice letter advised the Veteran of his appellate rights.

2.  The Veteran did not file a timely notice of disagreement (NOD) within the one-year time period (from November 12, 1970 to November 12, 1971) following notification of the November 1970 rating decision.


CONCLUSION OF LAW

The claimant did not timely initiate appeals of the November 1970 rating decision, and the Board therefore does not have jurisdiction over an appeal of those issues to the extent derived from the November 1970 rating action.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.109, 19.112, 19.113, 19.118 (1965); 19.25, 20.200, 20.201, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

With regard to the timeliness of an NOD with a November 1970 rating decision, the issue is essentially a question of the correct application of pertinent law to undisputed facts and, as such, the matter of development does not arise. Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The United States Court of Appeals for Veterans Claims (Court) has further held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

With respect to the issues stemming from the November 1970 rating decision, these claims are barred from Board review as a matter of law, in the absence of a timely appeal. 38 C.F.R. §§ 20.200, 20.202, 20.302.  Therefore, notice consistent with the VCAA is not required as to these issues.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). 

II.  Timeliness of NOD

In a November 1970 rating decision, the Buffalo RO granted service connection, assigned disability ratings, and effective dates for scars of the posterior right mid thigh (with retained foreign body, residuals of a shell fragment wound), lateral aspect of the right knee (with soft tissue loss symptomatic, residuals of a shell fragment wound), medial aspect of the right knee (with retained foreign body, symptomatic, residuals of a shell fragment wound), mid dorsum of the right foot with paresthesia (residuals of a shell fragment wound), left lower posterior thigh, popliteal area, mid lower leg, lateral aspect of left ankle (residuals of a shell fragment wound), and posterior mid lower calf, and lateral aspect of the right lower leg (residuals of a shell fragment wound).  In a letter dated November 12, 1970, the Veteran was informed of his appellate rights.
 
At the time of the issuance of the November 1970 rating decision, appellate review of a rating decision was initiated by an NOD and completed by a substantive appeal after a statement of the case (SOC) was issued by VA.  38 C.F.R. § 19.112 (1965). There were content and time requirements for the filing of an NOD.  An NOD was defined as "[a] written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination of the [AOJ]."  38 C.F.R. § 19.113 (1965).  An NOD had to be written "in terms which can be reasonably construed as evidencing a desire for review of that determination.  It need not be couched in specific language.  Specific allegations of error of fact or law are not required."  Id. 

The law further reflected that the "claimant and his representative, if any, will be informed of the right to initiate an appeal by the filing of a notice of disagreement in writing, and the time limit within which such notice must be filed."  38 C.F.R. § 19.109 (1965).  The Veteran had one year from the date of the mailing of the notification of the initial review or determination to file a notice of disagreement.  Otherwise, the determination became final.  38 C.F.R. § 19.118 (1965).  

The current law regarding what constitutes a notice of disagreement and the time limits for filing a notice of disagreement states that "an appeal consists of a timely filed [NOD] in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal."  See 38 C.F.R. § 20.200 (2010).  Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the RO within one year from the date that the RO mailed the notice of the determination. Otherwise, that determination will become final.  38 C.F.R. § 20.302 (2010).  

An NOD must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201 (2010). While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2010); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

The Veteran now avers that a VA Form 21-4138 Statement in Support of Claim, dated and submitted on November 24, 1970, should serve as an NOD as to the ratings assigned in a November 1970 RO rating action.  However, the document in question states simply "I wish to amend my original application for service connection to include the following (1) foreign bodies left leg  (2) trivial and perneal nerve impingement (3) sensory impairment rt. foot (4) hyper-sensitive right leg (5) weakness of right foot (6) frequency of cramps legs [and] feet (7) pain in legs [and] feet in cold weather (8) cannot run because of condition of legs [and] feet; strep throat . . . pneumonia . . . jungle rot feet . . . ingrown toenails . . . scar in rt forearm . . . hearing loss."  

No where in the document is there any expression of dissatisfaction or disagreement with the November 1970 RO rating action which granted service connection and assigned ratings and effective dates for scars of the posterior right mid thigh (with retained foreign body, residuals of a shell fragment wound), lateral aspect of the right knee (with soft tissue loss symptomatic, residuals of a shell fragment wound), medial aspect of the right knee (with retained foreign body, symptomatic, residuals of a shell fragment wound), mid dorsum of the right foot with paresthesia (residuals of a shell fragment wound), left lower posterior thigh, popliteal area, mid lower leg, lateral aspect of left ankle (residuals of a shell fragment wound), and posterior mid lower calf, and lateral aspect of the right lower leg (residuals of a shell fragment wound).  There was no expressed intent to appeal to the decision.  In fact, it was not until an August 2002 statement, over thirty years following the issuance of the November 1970 rating decision, that the Veteran indicated his November 24, 1970 statement should be considered a notice of disagreement to his original claim.  There is however, no basis in law for concluding that the document received in November 1970 may be accepted as an NOD as to that rating action.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.113 (1965); 20.201 (2010). 

The Veteran has presented no basis for the conclusion that the submitted document should serve as an NOD, beyond his wish that it so serve.  Such ex post facto aspirational intents are of no merit in this adjudication, because they in no way alter the document which was received in November 1970, or contribute to its sufficiency as an NOD.  The Board has considered the December 2009 argument, presented by the Veteran's former representative, in which he states that the language used by the Veteran in his November 24, 1970 VA Form 21-4138 constituted a NOD because the Veteran used the word "amend" which in the dictionary means to "to put right; especially: to make emendations in (as a text)" and that emendation means "an alteration designed to correct or improve."  However, even if the Board were to apply these definitions to the Veteran's November 24, 1970 statement, the Veteran indicated that he wished to "amend" his original application for service connection; he did not reflect that he wanted the RO to amend their November 1970 decision or that the November 1970 decision was incorrect in anyway.

Attached to the November 1970 rating decision was a letter informing the Veteran that he had been granted a combined 30 percent disability rating.  He was informed that any new evidence which he believed would justify a different decision should be sent to the RO promptly.  He was informed that if he did not have any further evidence but believed that the decision was not correct, he could initiate an appeal to the Board of Veterans Appeals by filing a notice of disagreement at any time within one year from the date of this letter.  The Veteran was explicitly informed that a notice of disagreement is simply a written communication which makes clear your intention to initiate an appeal and the specific part of our decision with which you disagree.  He was notified that in the absence of a timely appeal the decision would become final.  

The Veteran subsequently submitted a November 24, 1970 Statement in Support of Claim; the Veteran was notified in a January 1971 letter that the first eight conditions he listed in his letter were already rated and evaluated.  Moreover, the Veteran was informed that his strep throat, pneumonia, jungle rot, ingrown toenails, scar of the right forearm and hearing loss were conditions not shown by the evidence of record.  The first correspondence from the Veteran to the RO following the January 1971 letter was a September 1970 request for release of a copy of his X-ray report (compensation exams) to his doctor.  He indicated that they would be used for purposes of treatment.  Once again he noted no disagreement with the November 1970 rating decision.  Following this, the next communication between the Veteran and the RO was in March and April 1971 with respect to an overpayment of Chapter 31 benefits.  The next correspondence was a June 1974 letter to the RO informing them of the acquisition of a new dependent.  It was not until an August 2002 statement, more than 30 years following the November 1970 rating decision that the Veteran suggested his November 24, 1970 letter should have been construed as valid NOD. 

After careful review of the November 24, 1970 statement, under both the laws in place at the time of the November 1970 rating decision and the current laws governing NODs, the Board finds that the November 24, 1970 statement cannot be construed as a valid NOD.  Nothing in the November 24, 1970 document reflects dissatisfaction and disagreement with the November 1970 rating decision.  The letter did not reflect that the Veteran was expressing dissatisfaction or disagreement with the determination or that he desired a review of that determination.  He merely stated that he wished to amend his original claim to include these additional disorders.  In fact, after he was informed in a January 1971 letter that many of his listed claims had already been considered in the November 1970 rating decision the Veteran still made no indication that he was in disagreement with the November 1970 rating decision for numerous years thereafter.  

In the absence of any submitted document which expressed any disagreement with the November 1970 rating action and which was received within the one-year time frame for filing a notice of disagreement, the Board must conclude that there was no 


      CONTINUE ON THE NEXT PAGE

timely initiation of an appeal, and therefore the November 1970 rating action became final as to those claims.  38 C.F.R. §§ 19.118 (1965); 20.302 (2010).


ORDER

Having found that the Veteran did not submit a timely NOD with a November 1970 rating decision, the appeal is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


